FILED
                              NOT FOR PUBLICATION                             JAN 06 2010

                                                                          MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 THOMAS DEAN WINFREY,                              No. 09-56101

                Plaintiff - Appellant,             D.C. No. 2:08-CV-07096-GHK-
                                                   RNB
    v.

 MATTHEW CATE; et al.,                             MEMORANDUM *

                Defendants - Appellees.



                      Appeal from the United States District Court
                         for the Central District of California
                       George H. King, District Judge, Presiding

                                                           **
                            Submitted December 15, 2009


Before: GOODWIN, WALLACE, and FISHER, Circuit Judges.

         This pro se appeal from the district court's order denying appellant’s motion




           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
           **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

jlf/Inventory
for a preliminary injunction comes to us for review under Ninth Circuit Rule 3-3.

We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.

         Appellant, a California state prisoner, sought injunctive relief allowing the

Odinist/Asatru faith group to meet and worship weekly in the prison chapel where

the prison authorities allow the group to use the chapel for only 1 ½ hours per

month.

         We express no view on the merits of the complaint. Our sole inquiry is

whether the district court abused its discretion in denying preliminary injunction

relief. See Guzman v. Shewry, 552 F.3d 941, 948 (9th Cir. 2009). Obtaining a

preliminary injunction "requires a party to demonstrate 'that he is likely to succeed

on the merits, that he is likely to suffer irreparable harm in the absence of

preliminary relief, that the balance of equities tips in his favor, and that an

injunction is in the public interest.'" Stormans, Inc. v. Selecky, 571 F.3d 960, 978

(9th Cir. 2009) (quoting Winter v. National Resources Defense Council, 129 S. Ct.

365, 374 (2008)). We conclude that the district court did not abuse its discretion

in concluding that appellant failed to demonstrate a likelihood of success as to his

claims of violations of his rights under the Free Exercise Clause, the Equal

Protection Clause, and the Religious Land Use and Institutionalized Persons Act,




jlf/Inventory                                2                                    09-56101
and in denying preliminary injunctive relief. See id. Accordingly, we affirm the

district court's order denying the preliminary injunction.

         AFFIRMED.




jlf/Inventory                              3                                09-56101